Citation Nr: 0934229	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for adjustment disorder.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a fracture of the left elbow.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a fracture of the right first 
metacarpal.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for a right knee condition.

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for a left knee condition.

6.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a cold injury to the right foot.

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for a low back condition.

8.  Entitlement to a compensable evaluation for left heel 
spur.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck injury.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a rib injury.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for chest 
pains.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a jaw 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In April 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  The record was left open for 60 days to allow the 
Veteran to submit additional evidence.  Additional evidence 
was received.  However, as the case is being remanded, the RO 
can consider the evidence in the first instance.

In the Veteran's testimony at the hearing before the 
undersigned Veterans Law Judge the Veteran indicated that he 
was unable to work due to his service connected disabilities.  
As such, the Board finds that the Veteran has raised the 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.

The issues of entitlement to an initial evaluation in excess 
of 10 percent disabling for adjustment disorder; entitlement 
to an evaluation in excess of 10 percent disabling for 
residuals of a fracture of the left elbow; entitlement to an 
evaluation in excess of 10 percent disabling for residuals of 
a fracture of the right first metacarpal; entitlement to an 
evaluation in excess of 10 percent disabling for a right knee 
condition; entitlement to an evaluation in excess of 10 
percent disabling for a left knee condition; entitlement to 
an evaluation in excess of 30 percent disabling for residuals 
of a cold injury to the right foot; entitlement to an 
evaluation in excess of 10 percent disabling for a low back 
condition; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a right ankle injury; whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a neck injury; whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a rib 
injury; whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
chest pains; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for headaches; and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a jaw condition, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal on the issue of entitlement to a compensable 
evaluation for left heel spur, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to a compensable 
evaluation for left heel spur have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in April 2009, prior to the promulgation 
of a decision in the appeal on the issue of entitlement to a 
compensable evaluation for left heel spur, the Board received 
notification from the appellant's representative that a 
withdrawal of this appeal is requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal on 
the issue of entitlement to a compensable evaluation for left 
heel spur and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
issue of entitlement to a compensable evaluation for left 
heel spur and it is dismissed.


ORDER

The appeal of the issue of entitlement to a compensable 
evaluation for left heel spur is dismissed.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for adjustment disorder, 
entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a fracture of the left elbow, 
entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a fracture of the right first 
metacarpal, entitlement to an evaluation in excess of 10 
percent disabling for a right knee condition, entitlement to 
an evaluation in excess of 10 percent disabling for a left 
knee condition, entitlement to an evaluation in excess of 30 
percent disabling for residuals of a cold injury to the right 
foot, entitlement to an evaluation in excess of 10 percent 
disabling for a low back condition, and to reopen claims of 
entitlement to service connection for residuals of a right 
ankle injury, a neck injury, residuals of a rib injury, chest 
pains, headaches, and a jaw condition.

The most recent VA examinations evaluating the Veteran's left 
elbow condition, left knee condition, right knee condition, 
low back condition, and psychiatric disorder were performed 
in December 2004.  Since that time, in the Veteran's 
testimony before the undersigned Veterans Law Judge at a 
hearing held in April 2009, the Veteran reported that his 
elbow, knee, and back conditions had become more severe.  In 
a letter submitted directly to the Board from Dr. A.A., dated 
in May 2009, the Veteran's knee condition was noted to be 
more severe after Magnetic Resonance Imaging (MRI) 
examination.  In a letter, dated in April 2006, Dr. J.S. 
noted that the Veteran's knee conditions, back condition, and 
psychiatric condition were worsening.  As such, the Board has 
no discretion and must remand these matters to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his left knee, right knee, low back, and psychiatric 
conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran, in his testimony at a hearing before the 
undersigned Veterans Law Judge, held in April 2009, indicated 
that he was receiving continuous treatment from Dr. A.A.  In 
May 2009 the Veteran, via his representative, submitted a 
letter from Dr. A.A. indicating that the Veteran was being 
treated for a right knee injury.  Careful review of the 
claims folder does not reveal that any other records of 
treatment by Dr. A.A. have been associated.

The Veteran reported in his testimony that he was treated at 
Victory Memorial Hospital in Brooklyn, New York.  The Veteran 
also reported at the hearing that he received continuing 
treatment for his conditions from Dr. J.S.  Review of the 
claims folder reveals that no records regarding the Veteran's 
treatment at Victory Memorial Hospital have been associated 
with the claims folder.  In addition, there are no records 
regarding the Veteran's treatment by Dr. J.S. associated with 
the claims folder other than individual notes dated in May 
2001, November 2001, April 2006, and August 2007.

The Veteran reported in his testimony that he receives 
treatment for his conditions at the Staten Island VA 
Outpatient Clinic.  Review of the claims folder does not 
reveal any records or any attempts to obtain any records 
regarding the Veteran's treatment at the Staten Island VA 
Outpatient Clinic.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  See 
38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. §  3.159(c)(1).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the United States Court 
of Appeals for Veteran's Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the 
claims must be remanded for attempts to be made to obtain the 
Veteran's records of treatment from the Staten Island VA 
outpatient clinic, Victory Memorial Hospital in Staten 
Island, New York, Dr. A.A., and Dr. J.S.

The record shows that the RO, in an October 2002 rating 
decision, denied service connection for a right ankle injury, 
residuals of a rib injury, chest pains, headaches, and jaw 
condition.  The RO found that there was no evidence of a 
current disability to support service connection for a right 
ankle injury, residuals of a rib injury, chest pain, 
headaches, or a jaw condition.  During the course of this 
appeal, the Veteran was not provided a notice letter 
informing him of the actual bases for the prior denial and 
the evidence needed to reopen these claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, these issues must 
be remanded.  

Regardless of the fact that the RO reopened the claims, the 
Board itself must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The United States Court of Appeals 
for Veterans Claims has held that VA has a duty to inform the 
Veteran of the evidence necessary to complete his 
application.  See 38 U.S.C.A. § 5103; Graves v. Brown, 8 Vet. 
App. 522 (1995).  In this case as in Graves, VA is on notice 
that relevant evidence in support of the Veteran's 
application to reopen his claims for service connection for a 
right ankle injury, a neck injury, residuals of a rib injury, 
chest pains, headaches, and a jaw condition is ostensibly 
available.  Because the Veteran's statements and testimony 
raise questions as to whether all relevant VA and private 
medical records have been associated with the claims folder, 
further development of this case is necessary.

As to the Veteran's claims seeking an entitlement to an 
evaluation in excess of 10 percent disabling for residuals of 
a fracture of the first metacarpal and entitlement to an 
evaluation in excess of 30 percent disabling for residuals of 
a cold injury to the right foot, as these matters are being 
remanded as set forth above, and as it has been over four 
years since the Veteran's most recent VA examinations, the 
Board finds that a current VA examination would be of 
assistance in assessing the current nature and severity of 
the Veteran's residuals of a fracture of the first metacarpal 
and residuals of a cold injury to the right foot 
disabilities.  The fulfillment of the statutory duty to 
assist includes the conducting of a thorough and 
contemporaneous medical examination so that the evaluation of 
a claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what information and medical and 
lay evidence not previously provided to 
VA is necessary to substantiate the 
Veteran's claims of entitlement to 
service connection for a right ankle 
injury, residuals of a rib injury, chest 
pains, headaches, and jaw condition.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the bases of 
the prior denials as set forth in the 
October 2002 rating decision and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Attempt to obtain and associate with 
the claims file all records regarding the 
Veteran's treatment from the Staten 
Island VA Outpatient Clinic.

3.  After securing the proper 
authorization, request complete treatment 
records pertaining to the Veteran from 
Victory Memorial Hospital in Brooklyn, 
New York, Dr. A. Accetola, Jr., and Dr. 
J. Sosinsky.

4.	After completion of the above, the 
Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
left elbow condition, left knee 
condition, right knee condition, and 
residuals of a fracture of the first 
metacarpal.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
The examiner should note in the 
examination report that the claims 
folder and the remand have been 
reviewed.  All indicated tests and 
studies should be performed.  

Range of motion testing of the left 
elbow, left knee, right knee, and right 
first metacarpal should be conducted and 
all results reported.  The examiner 
should also address whether there is 
additional impairment due to such 
factors as pain on use, weakened 
movement, excess fatigability, or 
incoordination, to include during flare-
ups or upon repetitive use.  These 
determinations, to the extent feasible, 
should be expressed in terms of the 
degree of additional range-of-motion 
lost.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); See 38 C.F.R. § 4.40 (2008).  

The examiner must specifically address 
whether there is ankylosis or a gap of 
more than two inches between the thumb 
pad and the fingers with the thumb 
attempting to oppose the fingers.  

The examiner must specifically address 
whether the Veteran has recurrent 
subluxation and/or lateral instability 
of his right and left knee and, if so, 
the severity thereof.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a report.

5.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
low back condition.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  
Range of motion testing should be 
conducted and all results reported.  The 
examiner should also address whether 
there is additional impairment due to 
such factors as pain on use, weakened 
movement, excess fatigability, or 
incoordination, to include during flare-
ups or upon repetitive use.  These 
determinations, to the extent feasible, 
should be expressed in terms of the 
degree of additional range-of-motion 
lost.  The report of examination should 
include a detailed account of all 
manifestations of the service-connected 
low back disability and any related 
neurological abnormalities present.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a report.

6.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed and 
a Global Assessment of Functioning score, 
along with an explanation as to what the 
score represents, should be provided.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
report.

7.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
residuals of a cold injury to the right 
foot.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be conducted.  The 
examiner should identify all pathology 
found to be present.  Any complications 
such as squamous cell carcinoma at the 
site of a cold injury scar; peripheral 
neuropathy; Raynaud's phenomenon; or 
muscle atrophy should also be identified.  
A complete rationale for any opinion 
expressed should be provided in a legible 
report.

8.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


